 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     RUBEN SUAREZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:21-mj-00054 SKO
12                     Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                     CONFERENCE;
13    vs.
                                                      Date: June 9, 2021
14    RUBEN SUAREZ,                                   Time: 2:00 p.m.
                                                      Judge: Stanley A. Boone
15                     Defendant.
16
17                                                  MOTION
18          The parties, through their respective counsel, Antonio Pataca and Laurel Montoya,
19   Assistant United States Attorneys, and Benjamin A. Gerson, Assistant Federal Defender, counsel
20   for the defendant, Ruben Suarez, hereby jointly move this Court to continue the detention hearing
21   scheduled on June 9, 2021 to June 10, 2021 at 2:00 p.m. to permit defense time for additional
22   investigation and preparation.
23          The parties agree that the delay resulting from the continuance shall be excluded in the
24   interests of justice, including but not limited to, the need for the period of time set forth herein
25   for effective defense preparation, defense investigation, and plea negotiation purposes pursuant
26   to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
27

28

     ddA                                               -1-
 1
                                                  Respectfully submitted,
 2
     Dated: June 7, 2021                          HEATHER E. WILLIAMS
 3                                                Federal Defender
 4                                                /s/ Benjamin A. Gerson
                                                  BENJAMIN A. GERSON
 5                                                Assistant Federal Defender
                                                  Attorney for Defendant
 6                                                Ruben Suarez
 7   Dated: June 7, 2021                          PHILLIP A. TALBERT
                                                  Acting United States Attorney
 8
 9                                                /s/ Laurel Montoya
                                                  LAUREL MONTOYA
10                                                Assistant United States Attorney
11
12
13
14
15                                                ORDER
16            GOOD CAUSE APPEARING, the joint motion to continue the detention hearing from
17   June 9, 2021 to June 10, 2021 at 2:00 p.m. is granted.
18
19   IT IS SO ORDERED.
20   Dated:     June 8, 2021
21                                                     UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27

28

     ddA                                            -2-
